      Case 1:18-cv-11019-LAP Document 14 Filed 12/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BYRON SMITH,

                   Plaintiff,
                                           No. 18-CV-11019 (LAP)
-against-
                                                    ORDER
ART REPORT LLC,

                   Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiff's counsel Richard Liebowitz has been suspended

from the practice of law in the Southern District of New York.

See In the Matter of Richard Liebowitz, No. M-2-238 (S.D.N.Y.

Nov. 25, 2020).   Within 60 days of the date of this Order,

plaintiff Byron Smith must either (a) appear through another

attorney, or (b) inform the Court that he is proceeding pro se

(without an attorney) by filing a completed and signed copy of

the Notice of Pro Se Appearance (which is available on the

Court's website at https://nysd.uscourts.gov/node/826). The

Notice of Pro Se Appearance, as well as other pro se pleadings

and papers in this action, may be filed through any one of the

following three methods:

     a. Drop off the document in the drop box located in
        the lobby of the U.S. Courthouse at 500 Pearl
        Street, New York, NY, 10007.

     b. Mail the documents to the Pro Se Intake Unit in
        Room 105 in the Thurgood Marshall Courthouse, 40
        Foley Square, New York, NY 10007.


                                   1
         Case 1:18-cv-11019-LAP Document 14 Filed 12/10/20 Page 2 of 2



     c. Email the documents to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.
        Instructions for filing documents by email may be
        found on the Court's website at
        nysd.uscourts.gov/forms/instructions-filing-
        documents-email.

In the event plaintiff fails to appear through counsel or pro se

within 60 days of the date of this Order, the case may be

dismissed for failure to prosecute.

     An attorney or paralegal from Mr. Liebowitz's firm, other

than Mr. Liebowitz, shall serve a copy of this order on

plaintiff, and file proof of service of same, no later than

December 28, 2020.

SO ORDERED.

Dated:       December 10, 2020
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
